Name: Decision of the EEA Joint Committee No 151/1999 of 5 November 1999 amending Annex XX (Environment) to the EEA Agreement
 Type: Decision
 Subject Matter: marketing;  research and intellectual property;  energy policy;  information technology and data processing
 Date Published: 2001-01-18

 Avis juridique important|22001D0118(26)Decision of the EEA Joint Committee No 151/1999 of 5 November 1999 amending Annex XX (Environment) to the EEA Agreement Official Journal L 015 , 18/01/2001 P. 0051 - 0052Decision of the EEA Joint CommitteeNo 151/1999of 5 November 1999amending Annex XX (Environment) to the EEA AgreementTHE EEA JOINT COMMITTEE,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as "the Agreement", and in particular Article 98 thereof,Whereas:(1) Annex XX to the Agreement was amended by Decision No 122/1999 of the EEA Joint Committee of 24 September 1999(1).(2) Commission Decision 1999/205/EC of 26 February 1999 establishing ecological criteria for the award of the Community eco-label to personal computers(2) is to be incorporated into the Agreement.HAS DECIDED AS FOLLOWS:Article 1The following point shall be inserted after point 2eo (Commission Decision 1999/179/EC) in Annex XX to the Agreement:"2ep. 399 D 0205: Commission Decision 1999/205/EC of 26 February 1999 establishing ecological criteria for the award of the Community eco-label to personal computers (OJ L 70, 17.3.1999, p. 46)."Article 2The texts of Decision 1999/205/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic.Article 3This Decision shall enter into force on 6 November 1999, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee.Article 4This Decision shall be published in the EEA section of, and in the EEA Supplement to, the Official Journal of the European Communities.Done at Brussels, 5 November 1999.For the EEA Joint CommitteeThe PresidentN. v. Liechtenstein(1) OJ L 235, 21.12.2000, p. 39.(2) OJ L 70, 17.3.1999, p. 46.